SANBORN, Circuit Judge
(dissenting). I am unable to concur in the decision and opinion of the majority in this case. My mind will no more yield its assent to the proposition that an injury from poison involuntarily and unconsciously taken or inhaled is not included within the exception of “injuries fatal or otherwise, resulting from poison or anything accidentally or otherwise taken, administered, absorbed, or inhaled,” .than it will to the mathematical proposition that two and two are five. The assent to either, and to one as much as to the other, brings to it a certain feeling of self-stultification to which it will not subject itself. It seeks in vain for answers consistent with the former proposition to the questions, if gas is unintentionally and unconsciously taken or inhaled, why is it not “accidentally” taken or inhaled? If it is not, then why is it not “otherwise” taken or inhaled? And how can gas get into the system in any other way than by being “accidentally or otherwise taken, administered, absorbed, or inhaled”?
The suggestion that, when the courts held that an injury or death resulting from unconsciously inhaling gas was not covered by the form of exception contained in the policies against accident, it was the duty of the plaintiff in error to change the form of its policies, and to make its intention to except such a death or injury clear, is robbed of all its cogency by the fact that this company and the other accident insurance companies did just that thing. The exception in Paul v. Insurance Co., 112 N. Y. 472, 20 N. E. 347, was of “any death or disability which may have beeD caused * * * by the taking *21of poison, contact with poisonous substances, or inhaling of gas.” When in that case, and in Pickett v. Insurance Co., 144 Pa. St. 79, 22 Atl. 871, the courts held that this exception did not extend to death from accidentally, unconsciously, and involuntarily inhaling gas, the companies abandoned this old form of exception, and inserted one to the same effect as that in the policy here in suit, that “this insurance does not cover * * * injuries, fatal or otherwise, resulting from poison, or anything accidentally or otherwise taken, administered, absorbed, or inhaled.” If the intention to except from the insurance all injuries from taking or inhaling poison can be expressed in plainer words or less ambiguous terms than these, they do not occur to me, and I am able to discover but one case in the books before this one which holds that these words do not mean what they seem to me to plainly express, and that is the case of Casualty Co. v. Waterman, 161 Ill. 632, 44 N. E. 283. In that case the court reached its conclusion by interpolating into the exception words which the parties to the contract never placed there, and then held that the death was not within the exception, because it was not within the interpolation which it had itself made. It decided that the exception of death “resulting from poison, or anything accidentally or otherwise taken, administered, absorbed, or inhaled,” meant death “resulting from poison, or anything, accidentally or otherwise, consciously, and by an act of volition, drawn into the system by inspiration.” But the parties did not restrict their exception to death from anything- taken or inhaled “consciously and by an act of volition,” but expressly extended it over death from “anything accidentally or otherwise taken or inhaled.” What right had that court to abrogate the contract of the parties, and make a new one for them? That decision never commended itself to my reason, and it does not accord with my view of the law. The fact that the supreme court of Illinois in this Waterman Case, while considering the identical exception before us, and the further fact that some of the courts of New York and Pennsylvania, while considering exceptions in the old form disclosed in the Paul Case, held that death caused by involuntarily and unconsciously inhaling gas was not within the exception, does not persuade me that this court should so hold in the case at bar, because these decisions are not conclusive in this court, because they seem to me to be erroneous, and because there are counter decisions of courts of at least equal authority, notably one made by this court, which appear to me to be in accord with the settled rules of construction and with sound principles of law. McGlother v. Accident Co., 60 U. S. App. 705, 32 C. C. A. 318, and 89 Fed. 685, 688, 689; Cole v. Insurance Co., 61 Law T. (N. S.) 227; Early v. Insurance Co. (Mich.) 71 N. W. 500; Pollock v. Association, 102 Pa. St. 230; Nibl. Ben. Soc. & Acc. Ins. § 393; Cooke, Life Ins. § 56. But I refrain from a more extended discussion of this case, and content myself with a reference to the opinion of this court in McGlother v. Accident Co., supra, where my views, and the reasons for them, appear more at length.